ORDER

PER CURIAM:
Eric McGraw appeals the judgment of the trial court denying his motion for entry of judgment nunc pro tunc. On appeal Eric McGraw argues the trial court erred in not admitting evidence that allegedly showed that the judgment contained a clerical mistake. He argues that the evidence was admissible and not in violation of the rule against parol evidence because evidence of mistake or inadvertence is an exception to the rule. Eric McGraw also contends that extrinsic evidence was ad•missible because the judgment was ambiguous. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
*253The judgment is affirmed. Rule 84.16(b).